     Case 2:01-cr-00512-JCJ Document 1140 Filed 04/27/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA         :
                                 :    CRIMINAL ACTION
          vs.                    :
                                 :    NO. 01-512-05
ANDRE COOPER                     :




                               O R D E R


     AND NOW, this      26th         day of April, 2021, upon

consideration of Defendant's Emergency Motion for Compassionate

Release/Sentence Reduction Pursuant to 18 U.S.C. §3582(c)(1)(A)

(Doc. No. 1131) and the Government's Response in Opposition

thereto, and Defendant's Response to the Government's

Opposition, it is hereby ORDERED that the Defendant's Emergency

Motion for Compassionate Release/Sentence Reduction is DENIED

for the reasons set forth in the preceding Memorandum Opinion.


                                          BY THE COURT:


                                          s/ J. Curtis Joyner


                                          _________________________
                                          J. CURTIS JOYNER,     J.




                                     19
